                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RAMON REYES,

               Petitioner,

v.                                                     Civil Action No. 5:19CV19
                                                                         (STAMP)
FREDERICK ENTZEL, Warden,

               Respondent.


                           MEMORANDUM OPINION AND ORDER
                        AFFIRMING AND ADOPTING REPORT AND
                       RECOMMENDATION OF MAGISTRATE JUDGE

                              I.    Procedural History

        The    pro    se1   petitioner,   Ramon   Reyes     (“Reyes”),   filed    a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

ECF No. 1.           Petitioner is a federal inmate incarcerated at FCI

Hazelton in Bruceton Mills, West Virginia.                Petitioner’s petition

challenges the validity of his sentence from the United States

District Court for the Eastern District of Pennsylvania.                        ECF

No. 1.        In his petition, petitioner alleges that his sentence is

based on an erroneous career offender enhancement and is defective

under United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018).                   For

relief,       petitioner     is    requesting   that    this   Court   vacate   his

sentence as a career offender and impose the correct sentence. Id.

at 8.



        1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
         This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure        2.   Magistrate       Judge     Mazzone      issued   a   report   and

recommendation (ECF No. 8) recommending that the petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice.

ECF No. 8 at 6.         The petitioner did not file objections to the

report and recommendation.             Rather, the petitioner filed a motion

to supplement his petition (ECF No. 10) and a motion for leave to

file excess pages (ECF No. 11).                 For the following reasons, this

Court affirms and adopts the report and recommendation in its

entirety.

                                II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo    review   of    any   portion     of    the    magistrate    judge’s

recommendation to which objection is timely made.                      As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).             Because the petitioner did not

file      any    objections     to    the   report      and    recommendation,      the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                     28 U.S.C.

§ 636(b)(1)(A).




                                            2
                            III.     Discussion

     In   his   report    and    recommendation,      the   magistrate    judge

correctly noted that in the instant case, the petitioner does not

attack the execution of his sentence, but instead challenges the

validity of his sentence.         ECF No. 8 at 3.        The magistrate judge

determined that although petitioner alleges that he satisfies the

savings clause, he is mistaken.           Id. at 5.      The magistrate judge

properly determined that because petitioner is challenging his

sentence in a § 2241, he must meet all four prongs of the Wheeler

test for this Court to have jurisdiction to hear his challenge on

the merits.     Id. at 6.       The magistrate judge determined that in

this case, a review of Reyes’ criminal docket sheet establishes

that his § 2255 motion is still pending.                Therefore, petitioner

clearly   cannot   meet   the    second    prong   of    the   savings   clause

established in Wheeler.         Moreover, even if Reyes met the first,

second, and third prongs of Wheeler, the magistrate judge concluded

that petitioner cannot meet the fourth prong, which requires a

showing that due to a retroactive change in the law, his sentence

now presents an error sufficiently grave to be deemed a fundamental

defect.

     Upon review, the magistrate judge concluded that the law in

this Circuit makes clear that petitioner cannot satisfy the fourth

Wheeler prong, and, therefore, fails to satisfy the § 2255(e)

savings clause.     Id. at 6.       Thus, because the magistrate judge


                                      3
determined that the petitioner cannot satisfy the savings clause of

§ 2255(e) under Wheeler, the magistrate judge properly concluded

that his claim may not be considered under § 2241, and that this

Court   is   without     jurisdiction         to    consider       his      petition.

Accordingly, the magistrate judge recommended that the petitioner’s

petition (ECF No. 1) be denied and dismissed without prejudice.

Id.

      Further, this Court has reviewed the petitioner’s motion to

supplement his petition (ECF No. 10) and motion for leave to file

excess pages (ECF No. 11).          To the extent petitioner seeks to

“supplement”   his     petition    by   asking      this       Court   to    consider

additional authority in support of his petition, the motions are

denied as untimely.     However, even if this Court were to permit to

the petitioner to file his untimely supplement to the petition,

this Court finds that the authority cited by the petitioner, Rehaif

v. United States, 139 S. Ct. 2191, 204 L. Ed. 2d 594 (2019), and

United States v. Havis, 927 F.3d 382 (6th Cir.), reconsideration

denied, 929 F.3d 317 (6th Cir. 2019), does not impact this Court’s

decision.

      Upon   review,    this    Court       finds   no    clear    error      in   the

determinations    of   the     magistrate     judge      and    thus   upholds     his

recommendation.




                                        4
                              IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 8) is AFFIRMED and ADOPTED in its

entirety.   Accordingly, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED

WITHOUT   PREJUDICE.     In   addition,   the    petitioner’s   motion    to

supplement (ECF No. 10) and motion to file excess pages (ECF

No. 11) are DENIED as untimely.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.   Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.            See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein. Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                      5
DATED:   October 7, 2019



                           /s/ Frederick P. Stamp, Jr.
                           FREDERICK P. STAMP, JR.
                           UNITED STATES DISTRICT JUDGE




                             6
